                                                                     977


 1
                      UNITED STATES DISTRICT COURT
 2               FOR THE NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
 3

 4    UNITED STATES OF AMERICA,

 5              PLAINTIFF,               CASE NO.     CR-16-00373-EJD

 6        VS.                            SAN JOSE, CALIFORNIA

 7    GOYKO KUBUROVICH AND KRISTEL       SEPTEMBER 26, 2018
      KUBUROVICH,
 8                                       VOLUME 6
                DEFENDANTS.
 9                                       PAGES 977 - 986

10
                     TRIAL TRANSCRIPT OF PROCEEDINGS
11                BEFORE THE HONORABLE EDWARD J. DAVILA
                      UNITED STATES DISTRICT JUDGE
12
                           A-P-P-E-A-R-A-N-C-E-S
13

14    FOR THE PLAINTIFF:      OFFICE OF THE UNITED STATES ATTORNEY
                              BY:   SCOTT SIMEON
15                                  JEFF SCHENK
                              150 ALMADEN BOULEVARD, SUITE 900
16                            SAN JOSE, CALIFORNIA 95113

17
      FOR DEFENDANT           LAW OFFICE OF J. DAVID NICK
18    GOYKO:                  BY:   J. DAVID NICK
                              345 FRANKLIN STREET
19                            SAN FRANCISCO, CALIFORNIA 94102

20   FOR DEFENDANT            LAW OFFICE OF ZENIA K. GILG
     KRISTEL:                 BY:   ZENIA K. GILG
21                            SAUSALITO PLAZA
                              1505 BRIDGEWAY, SUITE 103
22                            SAUSALITO, CALIFORNIA 94965

23    OFFICIAL COURT REPORTER:     IRENE L. RODRIGUEZ, CSR, RMR, CRR
                                   CERTIFICATE NUMBER 8074
24

25        PROCEEDINGS RECORDED BY MECHANICAL STENOGRAPHY,
     TRANSCRIPT PRODUCED WITH COMPUTER.


                      UNITED STATES COURT REPORTERS
                                                                                     978


           1   SAN JOSE, CALIFORNIA                             SEPTEMBER 26, 2018

           2                            P R O C E E D I N G S

01:48PM    3           (JURY IN AT 1:48 P.M.)

01:48PM    4               THE COURT:    WE ARE BACK ON THE RECORD IN THE

01:48PM    5   KUBUROVICH MATTER.   COUNSEL ARE PRESENT, AND THE DEFENDANT IS

01:48PM    6   PRESENT.   OUR JURY IS PRESENT.

01:48PM    7       I UNDERSTAND THAT THE JURY HAS REACHED A UNANIMOUS

01:48PM    8   VERDICT.

01:48PM    9       WHO SPEAKS FOR THE JURY?

01:48PM   10               PRESIDING JUROR:     I DO, YOUR HONOR.

01:48PM   11               THE COURT:    YES, MR. SHEWCHUK.     HAS THE JURY

01:48PM   12   RECEIVED -- EXCUSE ME -- ARRIVED AT A UNANIMOUS VERDICT IN THIS

01:48PM   13   CASE?

01:48PM   14               PRESIDING JUROR:     YES, WE HAVE, YOUR HONOR.

01:48PM   15               THE COURT:    IF YOU COULD HAND THE VERDICT FORMS TO

01:48PM   16   THE CLERK, PLEASE.   THANK YOU.

01:48PM   17               THE CLERK:    THANK YOU.

01:48PM   18               PRESIDING JUROR:     (HANDING.)

01:49PM   19       (PAUSE IN PROCEEDINGS.)

01:49PM   20               THE COURT:    I'LL NOW ASK OUR COURTROOM DEPUTY TO

01:49PM   21   PUBLISH THE VERDICT, LADIES AND GENTLEMEN.        THAT MEANS NOW,

01:49PM   22   LADIES AND GENTLEMEN, OUR COURTROOM DEPUTY WILL NOW ANNOUNCE ON

01:49PM   23   THE RECORD THE JURY'S FINDINGS.

01:49PM   24       PLEASE LISTEN CLOSELY AS SHE REPEATS THE VERDICTS.          SHE

01:49PM   25   WILL THEN ASK EACH OF YOU, I'LL ASK HER TO POLL THE JURY, AND



                                  UNITED STATES COURT REPORTERS
                                                                              979


01:49PM    1   SHE WILL ASK EACH OF YOU IF, IN FACT, THESE VERDICTS ARE YOUR

01:49PM    2   TRUE AND CORRECT VERDICTS.

01:49PM    3       MS. KRATZMANN.

01:49PM    4             THE CLERK:    YES, YOUR HONOR.

01:49PM    5       LADIES AND GENTLEMEN OF THE JURY, LISTEN FOR YOUR VERDICT,

01:49PM    6   IT WILL STAND RECORDED.    IN THE UNITED STATES DISTRICT COURT OF

01:50PM    7   THE NORTHERN DISTRICT OF CALIFORNIA FOR THE MATTER OF CASE

01:50PM    8   NUMBER 16-CR-00373-EJD ENTITLED UNITED STATES OF AMERICA VERSUS

01:50PM    9   GOYKO KUBUROVICH AND KRISTEL KUBUROVICH.

01:50PM   10       COUNT ONE.   WE, THE JURY, UNANIMOUSLY FIND EACH OF THE

01:50PM   11   DEFENDANTS LISTED BELOW:

01:50PM   12       GOYKO GUSTAV KUBUROVICH:     GUILTY;

01:50PM   13       KRISTEL KUBUROVICH:     NOT GUILTY;

01:50PM   14       OF BANKRUPTCY FRAUD ON OR ABOUT MAY 25TH, 2010, IN

01:50PM   15   VIOLATION OF 18 UNITED STATES CODE SECTIONS 157(1) AND (2) AS

01:50PM   16   CHARGED IN COUNT ONE OF THE INDICTMENT.

01:50PM   17       COUNT TWO.   WE, THE JURY, UNANIMOUSLY FIND EACH OF THE

01:50PM   18   DEFENDANTS LISTED BELOW:

01:50PM   19       GOYKO GUSTAV KUBUROVICH:     GUILTY;

01:50PM   20       KRISTEL KUBUROVICH:     GUILTY;

01:50PM   21       OF CONCEALMENT OF ASSETS IN BANKRUPTCY PROCEEDING ON OR

01:51PM   22   ABOUT MAY 25TH, 2010, IN VIOLATION OF TITLE 18 UNITED STATES

01:51PM   23   CODE SECTIONS 152(1) AND (2) AS CHARGED IN COUNT TWO OF THE

01:51PM   24   INDICTMENT.

01:51PM   25       COUNT THREE.    WE, THE JURY, UNANIMOUSLY FIND THE



                                  UNITED STATES COURT REPORTERS
                                                                             980


01:51PM    1   DEFENDANT, GOYKO GUSTAV KUBUROVICH, GUILTY, OF A FALSE

01:51PM    2   STATEMENT IN A BANKRUPTCY PROCEEDING ON OR ABOUT MAY 25TH,

01:51PM    3   2010, IN VIOLATION OF TITLE 18 UNITED STATES CODE SECTION

01:51PM    4   152(3) AS CHARGED IN COUNT THREE OF THE INDICTMENT.

01:51PM    5       IT IS DATED SEPTEMBER 26TH, 2018, BY THE FOREPERSON,

01:51PM    6   MR. SHEWCHUK.

01:51PM    7             THE COURT:    THANK YOU.   IF YOU WOULD PLEASE POLL THE

01:51PM    8   JURY.

01:51PM    9             THE CLERK:    YES, YOUR HONOR.

01:51PM   10       JUROR NUMBER 1, IS THAT YOUR VERDICT AS READ BY THE COURT?

01:51PM   11             JUROR:     YES.

01:51PM   12             THE CLERK:    JUROR NUMBER 2, IS THAT YOUR VERDICT AS

01:51PM   13   READ BY THE COURT?

01:51PM   14             JUROR:     IT IS.

01:51PM   15             THE CLERK:    JUROR NUMBER 3, IS THAT YOUR VERDICT AS

01:51PM   16   READ BY THE COURT?

01:51PM   17             JUROR:     IT IS.

01:52PM   18             THE CLERK:    JUROR NUMBER 4, IS THAT YOUR VERDICT AS

01:52PM   19   READ BY THE COURT?

01:52PM   20             JUROR:     YES.

01:52PM   21             THE COURT:    JUROR NUMBER 5, IS THAT YOUR VERDICT AS

01:52PM   22   READ BY THE COURT?

01:52PM   23             JUROR:     YES.

01:52PM   24             THE CLERK:    JUROR NUMBER 6, IS THAT YOUR VERDICT AS

01:52PM   25   READ BY THE COURT?



                                  UNITED STATES COURT REPORTERS
                                                                              981


01:52PM    1             JUROR:     YES.

01:52PM    2             THE CLERK:     JUROR NUMBER 7, IS THAT YOUR VERDICT AS

01:52PM    3   READ BY THE COURT?

01:52PM    4             JUROR:     YES.

01:52PM    5             THE CLERK:     JUROR NUMBER 8, IS THAT YOUR VERDICT AS

01:52PM    6   READ BY THE COURT?

01:52PM    7             JUROR:     IT IS.

01:52PM    8             THE CLERK:     JUROR NUMBER 9, IS THAT YOUR VERDICT AS

01:52PM    9   READ BY THE COURT?

01:52PM   10             JUROR:     YES.

01:52PM   11             THE CLERK:     JUROR NUMBER 10, IS THAT YOUR VERDICT AS

01:52PM   12   READ BY THE COURT?

01:52PM   13             JUROR:     YES.

01:52PM   14             THE CLERK:     JUROR NUMBER 11, IS THAT YOUR VERDICT AS

01:52PM   15   READ BY THE COURT?

01:52PM   16             JUROR:     YES.

01:52PM   17             THE CLERK:     JUROR NUMBER 12, IS THAT YOUR VERDICT AS

01:52PM   18   READ BY THE COURT?

01:52PM   19             JUROR:     YES.

01:52PM   20             THE CLERK:     IT IS A UNANIMOUS VERDICT, YOUR HONOR.

01:52PM   21             THE COURT:     THANK YOU.   I'LL ORDER THE VERDICT

01:52PM   22   RECORDED AT THIS TIME.

01:52PM   23       LADIES AND GENTLEMEN, ANY COMMENT FROM COUNSEL BEFORE I

01:52PM   24   RELEASE THE JURY?

01:52PM   25             MR. SCHENK:       NO, YOUR HONOR.



                                   UNITED STATES COURT REPORTERS
                                                                               982


01:52PM    1             MR. NICK:     NO.

01:52PM    2             MS. GILG:     NO, YOUR HONOR.

01:52PM    3             THE COURT:    LADIES AND GENTLEMEN, I WANT TO THANK

01:52PM    4   YOU FOR YOUR SERVICE.    IN A MOMENT I'M GOING TO RELEASE YOU

01:52PM    5   FROM YOUR SERVICE, WHICH MEANS THAT I'LL RELEASE YOU FROM THE

01:52PM    6   ADMONITION THAT EXISTS IN THIS CASE.

01:53PM    7       WHAT THAT MEANS IS WHEN YOU ARE RELEASED FROM YOUR

01:53PM    8   SERVICE, YOU MAY SPEAK TO ANYONE IF YOU WISH TO DO SO.     YOU'RE

01:53PM    9   NOT REQUIRED TO SPEAK TO ANYONE, BUT IF YOU'RE ASKED TO DO SO,

01:53PM   10   YOU MAY DO SO.

01:53PM   11       LET ME INDICATE THAT IF YOU ARE ASKED ABOUT THE CASE AND

01:53PM   12   YOU CHOOSE NOT TO SPEAK ABOUT IT, YOU SIMPLY NEED TO SAY THAT.

01:53PM   13       IF YOU FEEL THAT ANYONE IS UNTOWARD TOWARDS YOU OR

01:53PM   14   PERSISTS IN ASKING YOU QUESTIONS AFTER YOU HAVE INDICATED A

01:53PM   15   LACK OF INTEREST IN SPEAKING, YOU SHOULD BRING THAT TO THE

01:53PM   16   COURT'S ATTENTION IMMEDIATELY.

01:53PM   17       I DO WANT TO THANK YOU, AND, AGAIN, ON BEHALF OF ALL

01:53PM   18   COUNSEL AND ON BEHALF OF THE JUDGES OF THE NORTHERN DISTRICT OF

01:53PM   19   CALIFORNIA, I DO WANT TO THANK YOU FOR YOUR SERVICE.   I

01:53PM   20   APPRECIATE YOUR ATTENTIVENESS TO THIS CASE AND ALSO YOUR

01:53PM   21   PATIENCE THROUGH THE TIMING OF THE CASE.

01:53PM   22       BEFORE I DO RELEASE YOU, I DO WANT TO ALSO, AS I DO WITH

01:53PM   23   EVERY JURY THAT I HAVE, IS TO EXTEND AN INVITATION TO YOU TO

01:54PM   24   MEET ME IN MY OFFICE FOR JUST TWO MINUTES.   I'D LIKE TO

01:54PM   25   PERSONALLY EXTEND MY THANKS TO YOU FOR YOUR SERVICE AND ALSO TO



                                UNITED STATES COURT REPORTERS
                                                                                    983


01:54PM    1   ASK YOU IF YOU WISH TO SHARE ANY THOUGHTS YOU MIGHT HAVE AS TO

01:54PM    2   HOW WE, THE COURT, MIGHT IMPROVE THE JURY EXPERIENCE FOR OUR

01:54PM    3   JURORS.

01:54PM    4       SO IF ANY OF YOU WISH TO SPEAK WITH ME, THAT'S FINE.            IT'S

01:54PM    5   NOT AN ORDER, OF COURSE.      YOU OBVIOUSLY DON'T HAVE TO, AND I'M

01:54PM    6   NOT OFFENDED IF YOU NEED TO GET ON THE RECORD, BUT THOSE OF YOU

01:54PM    7   WHO WISH, AGAIN, I WOULD WELCOME THE OPPORTUNITY TO PERSONALLY

01:54PM    8   THANK YOU.

01:54PM    9       IT MAY BE THAT COUNSEL WANT TO SPEAK WITH YOU AFTERWARDS

01:54PM   10   AS WELL, AND PLEASE RECALL THAT YOU MAY SPEAK WITH THEM IF YOU

01:54PM   11   WISH, BUT, AGAIN, YOU'RE NOT REQUIRED TO IF YOU CHOOSE NOT TO

01:54PM   12   DO SO.

01:54PM   13       SO ANYTHING FURTHER BEFORE I RELEASE THE JURY?

01:54PM   14                MR. SCHENK:   NO, YOUR HONOR.

01:54PM   15                MR. NICK:    NO, YOUR HONOR.   THANK YOU.

01:54PM   16                MS. GILG:    NO, YOUR HONOR.

01:54PM   17                THE COURT:    THANK YOU, LADIES AND GENTLEMEN.   YOU

01:54PM   18   ARE RELEASED, AND THOSE WHO WISH TO MEET WITH ME, PLEASE,

01:55PM   19   MS. KRATZMANN WILL SHOW YOU THE WAY.

01:55PM   20       (JURY OUT AT 1:55 P.M.)

01:55PM   21                THE COURT:    ALL RIGHT.   PLEASE BE SEATED.   THANK

01:55PM   22   YOU, COUNSEL.    THE RECORD WILL REFLECT THAT THE JURY HAS BEEN

01:55PM   23   RELEASED, AND THEY'RE IN THE DELIBERATION ROOM.

01:55PM   24       I'M GOING TO TAKE A FIVE MINUTE BREAK TO MEET WITH

01:55PM   25   WHOEVER, IF THERE ARE ANY THAT WISH TO MEET WITH ME AND ALLOW



                                   UNITED STATES COURT REPORTERS
                                                                                984


01:55PM    1   ME TO THANK THEM.

01:55PM    2       COUNSEL, IF YOU WANT TO REMAIN HERE FOR A MOMENT, WE'LL BE

01:55PM    3   BACK ON THE RECORD TO TAKE UP FURTHER MATTERS IN ABOUT

01:55PM    4   TEN MINUTES I'LL SAY.

01:55PM    5       ALL RIGHT.   THANK YOU.

01:55PM    6             MR. SCHENK:     THANK YOU, YOUR HONOR.

01:55PM    7       (RECESS FROM 1:55 P.M. UNTIL 2:24 P.M.)

02:24PM    8       (JURY OUT AT 2:24 P.M.)

02:24PM    9             THE COURT:     WE'RE BACK ON THE RECORD.   ALL

02:24PM   10   DEFENDANTS AND ALL COUNSEL ARE PRESENT.      THE JURY HAS BEEN

02:24PM   11   DISCHARGED.   I THINK WHAT REMAINS MOST IMMEDIATE IS THE

02:24PM   12   GOVERNMENT'S NEED TO FILE THEIR RESPONSE TO THE RULE 29 MOTION

02:24PM   13   WHICH WAS RESERVED AND TAKEN UNDER SUBMISSION, AND I THINK YOU

02:24PM   14   HAVE UNTIL NOON FRIDAY TO DO THAT.

02:24PM   15       ASSUMING THAT THE GOVERNMENT FILES THAT AT SOME TIME

02:24PM   16   BEFORE NOON FRIDAY, I THINK THE NEXT THING WE SHOULD DO IS SET

02:24PM   17   A DATE FOR HEARING ON THE MOTION.

02:24PM   18       I'M NOT GOING TO REFER THE CLIENTS TO PROBATION TODAY.       I

02:24PM   19   THINK IT'S APPROPRIATE TO HEAR THE MOTION BEFORE ANYTHING

02:24PM   20   HAPPENS IN REGARDS TO POST VERDICT DECISIONS.

02:24PM   21             MS. GILG:     OKAY.

02:24PM   22             THE COURT:     SO WE'LL SET A DATE, AND I'LL ASK

02:24PM   23   MS. KRATZMANN TO FIND A DATE.

02:24PM   24       I'M ALSO HAPPY TO SET THIS ON A DATE OTHER THAN OUR NORMAL

02:25PM   25   CRIMINAL CALENDAR.    WE CAN SPECIALLY SET THIS.



                                   UNITED STATES COURT REPORTERS
                                                                                985


02:25PM    1       MS. KRATZMANN, DO YOU HAVE SOME DATES TO SUGGEST?

02:25PM    2              THE CLERK:    YES, YOUR HONOR.   OCTOBER 9TH, TUESDAY.

02:25PM    3              THE COURT:    LET'S SEE.    IS THAT AVAILABLE FOR

02:25PM    4   COUNSEL?

02:25PM    5              MS. GILG:    I'M SORRY.

02:25PM    6              THE COURT:    OCTOBER 9TH, OCTOBER 9TH?

02:25PM    7              MR. SIMEON:   YES, YOUR HONOR, FOR THE GOVERNMENT.

02:25PM    8              MR. NICK:    YOUR HONOR, IS IT POSSIBLE TO DO IT IN

02:25PM    9   THE AFTERNOON ON OCTOBER 9TH?

02:25PM   10              THE CLERK:    YES.   YOU HAVE ALL DAY AVAILABLE, YOUR

02:25PM   11   HONOR.

02:25PM   12              THE COURT:    I'M SORRY?

02:25PM   13              THE CLERK:    YOU HAVE ALL DAY AVAILABLE, YOUR HONOR.

02:25PM   14              THE COURT:    WE CAN DO IT AT 1:30.

02:25PM   15              MR. SIMEON:   THAT'S FINE, YOUR HONOR.

02:25PM   16              MR. NICK:    1:30 IS OKAY, YOUR HONOR.

02:25PM   17              MS. GILG:    YES, YOUR HONOR.

02:25PM   18              THE COURT:    LET'S DO THAT THEN.   WE'LL SET

02:25PM   19   OCTOBER 9TH, OCTOBER 9TH AT 1:30 FOR FURTHER PROCEEDINGS, AND

02:26PM   20   WE'LL HAVE THE GOVERNMENT'S RESPONSE BY FRIDAY NOON, THIS

02:26PM   21   FRIDAY NOON, AND THEN WE CAN HAVE HEARING ON DECEMBER 9TH AT

02:26PM   22   1:30 AND TAKE UP ANY OTHER --

02:26PM   23              MR. NICK:    OCTOBER 9TH?

02:26PM   24              THE COURT:    OCTOBER 9TH.   YES, OCTOBER 9TH AND TAKE

02:26PM   25   UP ANY OTHER MATTERS.



                                 UNITED STATES COURT REPORTERS
                                                                       986


02:26PM    1   ANYTHING FURTHER?

02:26PM    2        MS. GILG:    NO, YOUR HONOR.

02:26PM    3        MR. SIMEON:    NO, YOUR HONOR.

02:26PM    4        THE COURT:     ALL RIGHT.   THANK YOU VERY MUCH.

02:26PM    5   (COURT CONCLUDED AT 2:26 P.M.)

           6

           7

           8

           9

          10

          11

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25



                           UNITED STATES COURT REPORTERS
 1

 2

 3                      CERTIFICATE OF REPORTER

 4

 5

 6

 7        I, THE UNDERSIGNED OFFICIAL COURT REPORTER OF THE UNITED

 8   STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA,

 9   280 SOUTH FIRST STREET, SAN JOSE, CALIFORNIA, DO HEREBY

10   CERTIFY:

11        THAT THE FOREGOING TRANSCRIPT, CERTIFICATE INCLUSIVE, IS

12   A CORRECT TRANSCRIPT FROM THE RECORD OF PROCEEDINGS IN THE

13   ABOVE-ENTITLED MATTER.

14

15
                              ______________________________
16                            IRENE RODRIGUEZ, CSR, RMR, CRR
                              CERTIFICATE NUMBER 8074
17

18
                              DATED:   OCTOBER 22, 2018
19

20

21

22

23

24

25



                      UNITED STATES COURT REPORTERS
